Title: To George Washington from Joseph Clark, 5 December 1790
From: Clark, Joseph
To: Washington, George



Sir
Annapolis [Md.] December 5th 1790

When I had the honor of an interview with you at Mount Vernon your obliging attention in permitting me to lay before you a Scheme for a new City, has induced me to take the liberty of transmitting my Ideas on that Subject somewhat more at Large, and on a scale of calculation less extensive respecting the profile to be raised. I have lately rode over part of the Land on the banks of the Patowmack, and at one place, within the Limits prescribed for erecting the new City, is a level spot of (as near as I can guess) 16,000 acres on navigable Water, which will contain according to the proposed plan about two thirds of the number of Houses that are in the City of London. On a Supposition that the public have in view a City of Magnitude on the Banks of the noble River where it is to be situated, I have made a calculation & ground plan of 1/16 th part; to wit, 1000 acres, which will be correspondent to the Remainder of the calculation, And on the Spot I have mentioned, there are five squares on navigable Water, as in Fig. F stained green on the Plan, from the Letter A in Alphabetical order to E.
As the proprietors of each of these five Lots of 1000 acres would advance the value of their Lands to a very great amount, should a preference be immediately given to either, perhaps exorbitant demands may be prevented, if the Commissioners were to treat seperately with the different proprietors, as by this method their interests would clash and an opportunity be afforded of purchasing on reasonable Terms. If the Lands are paid for with Certificates having Interest; the payment to be secured by a Lien on the Lands, as well as by the Funds to be raised from the Ground Rents and purchase of the Lots; then on the present Scale, the Rent of one twentieth part or 162 Lots will be sufficient for the purpose, including the Expence of Collection. And would it not be expedient to give the Election of becoming Lessor or proprietors in Fee simple at 15 years purchase, the Certificates

to be recieved for the puchase money, and the Interest of Certificates for Ground Rent? The Plan I have, with great Deference, submitted to your Excellency, will equally answer for either of the 16 squares, and the Same Form and Direction of the Sheets may be Continued, but no plan of a City can be Designed with accuracy, until the Site, its promontories, Acclivities &c. are first Surveyed, and this appears to me the first step necessary. I hope to be excused for mentioning it. These plans and observations I submit to your Excellency with a Freedom arising from your known Disposition to receive with attention and Complacency the observations of all, who are anxious to contribute their Mite to the promotion of a national Object. If my moderate abilities are employed in any part of the proposed Measures, either in the Surveying or Delineating the Lands that may be thought most eligible for the intended City, or in any other Branch of my profession I shall endeavour to execute it with credit to myself, Advantage to the Public, and so as to merit the Approbation of your Excellency, requesting only a reasonable compensation for the Service I may Render. I am Sir with the greatest Respect Your most Obedient Servant

Joseph Clark

